--------------------------------------------------------------------------------

CONSULTING AGREEMENT

October 7, 2010

(“Agreement”)

DATED FOR REFRENCE October 7, 2010

Between: LAKE VICTORIA MINING COMPANY, INC., a corporation existing pursuant to
the laws of the State of Nevada with an address at 1781 Larkspur Drive Golden,
CO 80401       (herein the “Company)   Of The First Part     And: MISAC NOUBAR
NABIGHIAN, a/k/a Misac Nabighian   42 Falcon Hills Drive   Highlands Ranch, CO.
80126-2901       (herein “Consultant”)

Whereas:

R.1 The Consultant is a an experienced and distinguished geophysicist with
substantial expertise in both geophysical data processing and geophysical data
interpretation.     R.2 The Company is actively involved in the acquisition and
exploration of mining properties currently in Tanzania.     R.3 The Company has
agreed to retain the Consultant and the Consultant has agreed to advise the
Company on the terms hereinafter agreed to.

NOW THEREFORE in consideration of the premises and the respective covenants and
agreements herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by the Parties, the
Parties hereby covenant and agree as follows:

1.0

Recitals

    1.1

The above recitals are true and correct and form part of this Agreement.

    2.0

DEFINITIONS

   

“Commencement of Commercial Production” means the plant servicing the Property
has operated at 60% of operating capacity for 60 consecutive days, scheduled
maintenance excluded.

   

“$” means the currency of the United States of America


  Page 1 of 10              


--------------------------------------------------------------------------------

“Joint Venture Property” means a property which is not in commercial production,
which is or becomes subject to an option/joint venture agreement or a sale/joint
venture agreement as to a portion of the property.

“Net Proceeds” means the gross proceeds for the sale of the Property or any
interest or right of the Company in the Property, minus 100% of all costs,
management, professional and third party fees, disbursements and expenses
incurred by the Company to acquire, develop, explore and sell a Property.

“Producing Property” means a Property that the Company has put into Commercial
Production.

“Property” means a resource property in which the Company has a beneficial
interest and/or rights.

“Services” means the providing by the Consultant of geophysical data processing,
geophysical data interpretation and any other contribution by the Consultant to
the benefit and furtherance of the business objectives of the Company.

3.0                 ENGAGEMENT

3.1                  The Company hereby engages the Consultant to act as an
advisor with respect to the Company’s Properties primarily in Tanzania, but,
including other jurisdictions, on geophysical matters including geophysical data
processing and geophysical data interpretation, (the “Services”) and the
Consultant hereby accepts such engagement, all pursuant to the terms and
conditions of this Agreement. The Consultant shall provide the Services subject
to the ultimate direction and control of the Company, as expressed through its
president or any other officer or director that the Company’s board of directors
may delegate such responsibility to.

3.2                  The Company is not obligated to submit a Property to the
Consultant for review. The Compensation to the Consultant described on 4.0 –
4.4.2 will be limited to Property, Joint Venture Property and Producing Property
that the services of the Consultant has been engaged as described under 3.1 and
will include all of the properties or projects he has already worked on and
which are listed in Schedule A of this agreement and any additional properties,
from time to time, that may be added and that the Company desires the Consultant
to review and work on.

4.0                  COMPENSATION TO THE CONSULTANT

4.1                  In consideration for the Services to be provided by the
Consultant, the Company agrees to pay all of Consultant’s expenses and costs
regarding his providing of Services under the terms of this Agreement,
including, without limiting the generality of the foregoing, the cost of
supplies, equipment, hotel and travel expenses, provided the Consultant provides
invoices and receipts for same. Specifically, the Consultant shall in addition
also receive the following compensation:

  4.1.1

the grant of 120,000 share options exercisable at a price of US$0.29 per share
in the share capital of the Company.


  Page 2 of 10              


--------------------------------------------------------------------------------


  4.1.2

In the event the Company sells its interest in the Property, Joint Venture
Property or a Producing Property, the Consultant shall receive 0.5% of the Net
Proceeds received by the Company and the Consultant will be deemed to have
relinquished all of his interests in the Property, and without limiting the
generality of the foregoing will not have a right to any of the royalties
described in 4.1.3 below . “Net Proceeds” is defined in Exhibit A, which is by
reference part of this Agreement.

          4.1.3

Producing Property: varying royalties as follows:

          4.1.3.1

US$1.00 per ounce of gold produced or 0.25% of Net Smelter Returns whichever is
the greater.

          4.1.3.2

0.25% of Net Smelter Returns for all other commercial production.

          4.1.3.3

“Net Smelter Returns” is defined in Exhibit B, which is by reference part of
this Agreement.

4.2                  Any proposed budget exceeding US$1,000 must be pre-approved
by the Company.

4.3                  Reimbursement to the Consultant shall be within five
business days of the Consultant’s submission of a record of expenses and costs
accompanied by invoices and or receipts.

4.4                  Payment of royalties to the Consultant shall be made
quarterly within 45 days after the end of each fiscal quarter of the Company and
shall be accompanied by unaudited financial statements describing the
calculation of the royalty. Within 90 days after the end of each fiscal year of
the Company in which royalties are payable to the Consultant, the records
relating to the calculation of the royalties for such year shall be audited by
the Company’s external independent auditor and any resulting adjustments in the
payment of royalties payable to the Consultant shall be made forthwith. A copy
of the said auditor’s report and accompanying financial information shall be
delivered to the Consultant within 30 days of the end of such 90-day period.

  4.4.1

Each annual audit shall be final and not subject to adjustment unless the
Consultant delivers to the Company written exceptions in reasonable detail
within six months after the Consultant receives the report. The Consultant, or
its representative duly authorized in writing, at its expense, shall have the
right to audit the books and records of the Company related to royalties to
determine the accuracy of the report, but shall not have access to any other
books and records of the Company. The audit shall be conducted by a chartered or
certified public accountant of recognized standing. The Company shall have the
right to condition access to its books and records on execution of a written
agreement by the auditor that all information will be held in confidence and
used solely for purposes of audit and resolution of any disputes related to the
report. A copy of the Consultant’s report shall be delivered to the Company upon
completion, and any discrepancy between the amount actually paid by the Company
and the amount which should have been paid according to the Consultant’s report
shall be paid forthwith, one party to the other. In the event that the said
discrepancy is to the detriment of the Consultant and exceeds 2% of the amount
actually paid by the Company, then the Company shall pay the entire cost of the
audit.


  Page 3 of 10              


--------------------------------------------------------------------------------


  4.4.2

No error in accounting or in interpretation of this Agreement shall be the basis
for a claim of breach of fiduciary duty, or the like, or give rise to a claim
for exemplary or punitive damages by the Consultant against the Company.

5.0                  TRANSFER OF A PRODUCING PROPERTY

5.1                  The Company may at any time sell, transfer, assign or
otherwise dispose of all or any portion of its interest in a Producing Property
provided that it fulfills the obligations set forth in 4.1.2

5.2                  No assignment by the Company of any interest to an
unaffiliated person less than its entire interest in a Producing Property shall,
as between the parties hereto, discharge it from any of its obligations
hereunder, but upon the transfer by the Company of its entire interest in a
Producing Property, at the time held by it in this Agreement, whether to one or
more transferees and whether in one or in a number of successive transfers, the
Company shall be deemed to be discharged from all obligations hereunder save and
except for the payment of the Royalties for a Producing Property accrued and due
prior to the date on which the Company shall have no further interest in the
Producing Property.

6.0                  CONSULTANT REPORTING

6.1                  The Consultant will report directly to the Chief Geologist
and President and the Company reserves the right to assign another qualified
person to replace the Chief Geologist and will work directly with them to
provide geophysical interpretation for each project area by using all available
geological, geochemical, geophysical and drilling data.

6.2                  The Consultant shall be available for information purposes
to assist the company in presenting the potential of properties to potential
Joint Venture partners. If required, the Consultant shall provide written
reports to the Company for any Property in an exploration or development stage
or for property(s) under Company consideration for acquisition.

7.0                  CONFIDENTIALITY OF INFORMATION

7.1                  Each of the parties hereto mutually acknowledges and agrees
that the materials and information shared between the parties in the course of
performance of this Agreement (the "Confidential Information") is confidential
and proprietary in nature, except as specifically excluded herein. “Confidential
Information” means any information, in whatever form or media, in the possession
or control of the Company or its subsidiaries, which is owned by the Company or
its subsidiaries or a third party with whom the Company or its subsidiaries has
a business relationship, and which is not generally known to the public and has
been specifically identified as confidential or proprietary, or its nature is
such that it would generally be considered confidential in the industry in which
the Company and its subsidiaries operate, or which the Company or its
subsidiaries is obligated to treat as confidential or proprietary, the
confidential status of which has been disclosed to the Consultant.

  Page 4 of 10              


--------------------------------------------------------------------------------

7.2                  The parties agree that the following information is
excluded from the definition of Confidential Information contained herein: (i)
information that is already known to the receiving party at the time it is
obtained from the disclosing party and not subject to a confidentiality
obligation, (ii) information that is or becomes publicly known through no
wrongful act of the receiving party, (iii) information that is rightfully
received by a receiving party from a third party without restriction and without
breach of this Agreement, (iv) information that is independently developed by
the party without use of Confidential Information and (v) information in the
public domain. A recipient may disclose Confidential Information pursuant to a
court order or other legal process or similar government directive, provided
that the recipient, unless prohibited by law, has a reasonable amount of time to
notify the disclosing party so as to enable the disclosing party to oppose such
order or directive.

7.3                  Each of the parties agrees to hold the Confidential
Information in confidence and agrees not to disclose or otherwise make use of
the Confidential Information except as required to perform its obligations
pursuant to this Agreement. Each party agrees to treat all Confidential
Information disclosed pursuant to this Agreement according to the same standard
of care to protect such Confidential Information from intentional or inadvertent
disclosure to unauthorized parties as used by such party to protect its own
confidential or proprietary information.

7.4                  The Consultant shall not, directly or indirectly, use or
disclose any Confidential Information, without the prior written consent of the
Company. The restriction on disclosure contained in this Section 7 shall not
extend to disclosure of Confidential Information to the Company’s directors,
officers, legal advisors or to disclosure of Confidential Information required
by law or by a regulatory authority having jurisdiction over the Company.

7.5                  The Consultant agrees that all documents and other works
created by the Consultant during the term of this Agreement in connection with
the Services are Confidential Information and the property of the Company. Upon
the termination of this Agreement, the Consultant shall return to the Company
all Confidential Information and destroy any duplicate Confidential Information
in the Consultant’s possession or control.

7.6                  The parties agree that in the event of the breach or
threatened breach of this Section by the receiving party, the disclosing party
may have no adequate damages or other remedy at law, and shall be entitled to
equitable relief, including injunctive relief. Notwithstanding the foregoing, no
action taken by a disclosing party against a receiving party pursuant hereto
shall operate as an election of remedies or as a waiver of any other rights at
law or in equity of such disclosing party.

7.7                  The terms set forth in this Section shall survive the
termination or expiration of this Agreement.

8.0.                 EXCLUSIVITY AND RELATIONSHIP

8.1                  The Company acknowledges that the covenants set forth in
this Agreement shall not in any way preclude the Consultant from engaging in a
lawful profession, trade or business of any kind or from becoming gainfully
employed or retained, and furthermore, that during the term of this Agreement,
the Company agrees that the Consultant is not bound exclusively to the Company,
and may provide comparable services to other public or private companies of the
Consultant's choice.

  Page 5 of 10              


--------------------------------------------------------------------------------

8.2                  The Company and the Consultant acknowledge that this
Agreement shall not be construed so as to grant to the Consultant the power,
authority or discretion to manage, or supervise the management of, the affairs
and business of the Company.

9.0.                  TERM AND TERMINATION

9.1                  This Agreement will have an initial term of 36 months
expiring October 7, 2013 and may be renewed at the option of the Company by
giving 30 days written notice prior to the expiry of the initial term (the
“Term”). Any earlier unilateral termination of this Agreement by the Company
shall require the immediately payout to the Consultant prior to the termination
of the balance of monies due pursuant to Section 4.1 of this Agreement regarding
reimbursement of expenses to the Consultant and the delivery of a deed or other
legal instrument that transfers to the Consultant a vested interest and rights
in any and all Properties.

9.2                  Subject to and specifically on the condition of the
obligations described in Sections 4 and 9.1, this Agreement may be terminated by
either party on two week’s notice, provided however that in the event of breach
of contract by a party, the other party may provide a notice of immediate
termination.

9.3                  If this Agreement is terminated prior to completion of the
Initial Term pursuant to 9.2 herein, the parties shall settle out all payments
due as at the date of termination as soon as reasonable possible.

10.0                COMPANY REPRESENTATIONS, WARRANTIES AND COVENANTS

10.1                 The Company represents and warrants as follows, effective
as of the date hereof and at all times throughout the duration of this
Agreement:

  10.1.1

the Company is duly incorporated, organized and validly exists as a corporation
in good standing under the laws of the jurisdictions in which it was
incorporated and is registered and has the full corporate power and capacity to
conduct its business and to enter into and perform all of its obligations under
this Agreement;

        10.1.2

this Agreement has been duly authorized by all necessary corporate action and
constitutes a valid and binding obligation of the Company, enforceable against
it in accordance with its terms;

        10.1.3

all information provided and to be provided to the Consultant by the Company is
and shall be complete and accurate in all material respects and does not and
shall not omit to state any material fact necessary so that the statements made,
in light of the circumstances under which they are made, are not or shall not be
misleading.

11.0                  NOTICES

11.1                  All notices or other communications (“Notices”) required
or permitted to be given pursuant to this Agreement shall be in writing and
shall be considered properly given or made if personally delivered to the
addressee or sent by facsimile transmission to the addressee and:

  Page 6 of 10              


--------------------------------------------------------------------------------

(i) a Notice which is personally delivered shall, if delivered on a Business
Day, be deemed to be given and received on that day; and (ii) a Notice sent by
Registered Mail shall be deemed to be given and received on the first Business
Day following the day on which it is delivered; and (iii) a Notice which is sent
by facsimile transmission shall be deemed to be given and received on the first
Business Day following the day on which it is sent; and (iv) Notice may be given
to either party by sending it through the post in prepaid mail or delivered to
the party for whom it is intended, at the principal address of such party
provided herein or at such other address as may be given in writing by such
party to the other, and any notice if posted shall be deemed to have been given
at the expiration of three business days after posting and if delivered, on
delivery.

11.2                  All notices which may or are required to be given pursuant
to any provisions of this Agreement shall be given or made in writing as
follows:

11.2.1 in the case of the Company:

Lake Victoria Mining Company, Inc.
1781 Larkspur Drive
Golden, CO 80401 USA
Attention: David Kalenuik, President
Tel No.: (303) 586-1390
E-mail: dkalenuik@gmail.com

11.2.2 in the case of the Consultant:

Misac Noubar Nabighian
42 Falcon Hills Drive
Highlands Ranch, CO. 80126-2901
Tel: (303) 791-1929
Fax: (303) 471-1927
E-mail: mnabighian@gmail.com

11.3                  The Parties may change their respective addresses for
notices by notice given in the manner set out in this Section 11. Any such
notice or other communication shall be in writing and, unless delivered
personally to the addressee, or to a responsible officer of the addressee, as
applicable, shall be given by facsimile and shall be deemed to have been given
when: (i) in the case of a notice delivered personally to the addressee, or to a
responsible officer of the addressee, as applicable, when so delivered; and (ii)
in the case of a notice delivered or given by facsimile, on the first business
day following the day on which it is sent.

12.0                 MISCELLANEOUS

12.1                  Legal Venue: This Agreement shall be construed and
enforced in accordance with the laws of the State of Colorado and the United
States of America. The parties hereto irrevocably consent to the exclusive
jurisdiction of the courts of the United States and hereby agree that any
disputes or claims arising hereunder may be brought before, and adjudicated by,
the courts of the State of Colorado and all objections to such venue in such
court being irrevocably waived hereby.

  Page 7 of 10              


--------------------------------------------------------------------------------

12.2                  Affiliate: Any reference herein to an “affiliate” of a
person or company shall include any majority owned subsidiary of such person or
company, or any other person or company who controls, is controlled by, or is
under common control of, in each case directly or indirectly, such person or
company.

12.3                  Effective Date: The effective date of this Agreement shall
be as of the date and year first above written.

12.4                  Entire Agreement: This Agreement, when executed,
constitutes the entire, final, complete and exclusive agreement between the
parties and supersedes any prior negotiations, understanding or agreements,
whether oral or in writing, concerning the subject matter hereof. This Agreement
may not in any way be modified, changed or amended, except by a written
instrument duly executed by the parties hereto, which states that it is an
amendment to this Agreement.

12.5                  Waiver: Any waiver by either party of any default or
breach of this Agreement must be in writing and signed by the party against whom
enforcement is sought, and shall not constitute a waiver of any other or
subsequent default or breach.

12.6                  Successors and Assigns. Except as otherwise expressly
provided herein, all covenants and agreements contained in this Agreement by or
on behalf of the Company will bind and inure to the benefit of the respective
successors and assigns of the Company whether so expressed or not. The Company
may assign this Agreement or any right or obligation hereunder without the other
party’s prior written consent. As this Agreement is a personal services
agreement, this Agreement may not be assigned by the Consultant, except for the
assignment of the royalties.

12.7                  Counterparts. This Agreement may be executed in two or
more counterparts, any one of which need not contain the signatures of more than
one party, but all such counterparts when taken together will constitute one and
the same Agreement.

12.8                  Expenses. Each party shall pay all costs and expenses
associated with discharging its performance under this Agreement.

12.9                  Severance. The Company and the Consultant hereby expressly
agree that it is not the intention of either party to violate any public policy,
statutory or common law, and that if any sentence, paragraph, section, clause,
or combination of the same is in violation of the law of any jurisdiction where
applicable, such sentence, paragraph, section, clause or combination of the same
alone shall be void in the jurisdiction where it is unlawful, and the remainder
of such paragraph and this Agreement shall remain binding upon the parties
hereto. The parties further acknowledge that it is their intention that the
provisions of this Agreement be binding only to the extent that they may be
lawful under existing applicable laws, and in the event that any provision of
this Agreement is determined by a court of law to be overly broad or
unenforceable, the valid provisions shall remain in full force and effect.

12.10                  Independent Contractor. The Consultant is an independent
contractor and is not an employee, agent, partner or joint venturer of the
Company. The Consultant shall not have the right, nor shall he attempt, to bind
the Company, whether directly or indirectly, to any agreement with a third party
or to incur any obligation or liability on behalf of the Company, whether
directly or indirectly.

  Page 8 of 10              


--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
representatives to enter into this Agreement as of the Effective Date.

The signature of

LAKE VICTORIA MINING COMPANY, INC.
was affixed hereto by its authorized signatory:

by: /s/ David Kalenuik     David Kalenuik, President   The signature of Misac
Noubar Nabighian was affixed hereto in the presence of:         /s/ Misac Noubar
Nabighian Witness signature   Misac Noubar Nabighian             Witness name
(printed)           Address                 Telephone Email  

 

  Page 9 of 10              


--------------------------------------------------------------------------------

Schedule A
List of Properties/Projects already worked on

1.

Kinyambwiga: All PL and PMLs under agreement as of this agreement date

    2.

Kalemela: All PL and PMLs under agreement as of this agreement date

    3.

Geita: All PL and PMLs under agreement as of this agreement date

    4.

Singida: All PL and PMLs under agreement as of this agreement date

    5.

Uranium properties (4 blocks) in SW Tanzania: All PL and PMLs under agreement as
of this agreement date

    6.

Uyowa: All PL and PMLs under agreement as of this agreement date

    7.

Nyanza: All PL and PMLs under agreement as of this agreement date

    8.

Mara: All PL and PMLs under agreement as of this agreement date

All of the above properties include their subsequent new PLs and PMLs resulting
from new applications on the same area that are beneficially the same license(s)

  Page 10 of 10              


--------------------------------------------------------------------------------

EXHIBIT A

To the Consulting Agreement Between
Lake Victoria Mining Company, Inc.
and
Misac Noubar Nabighian dated October 7, 2010.

NET PROCEEDS INTEREST

1.

Interpretation

        a.

Where used herein:

        i.

“Agreement” means the Agreement to which this Annex is attached, including any
amendment thereto or renewals or extensions thereof;

        ii.

“Holder” means the person or persons that are from time to time entitled to be
paid a NPI hereunder;

        iii.

“Owner” means the party or parties to the Agreement with Shareholdings in Lake
Victoria Mining Company, Inc.;

        iv.

“Prime Rate” means the interest rate quoted as “Prime” in the Wall Street
Journal, in its regular daily edition, as said rate may change from day to day;

        v.

“Property” means the Property as designated pursuant to the Agreement described
in Annex A;

        vi.

“NPI” means the percentage share of Net Proceeds payable pursuant to a Net
Proceeds Interest under the Agreement; and

        vii.

All other defined terms used in this Exhibit A that are not defined herein have
the meanings ascribed thereto in the Agreement.


2.

Net Proceeds

        a.

For the purpose of the Agreement, “Net Proceeds” will mean that amount by which
Revenues exceed Costs (both as defined herein).

       

If Costs exceed Revenues in any calendar year the excess Costs will be carried
forward into the next calendar years.

        b.

For the purpose of computing Net Proceeds:

        i.

“Revenues” will mean the total proceeds, calculated at the point of sale,
derived from the sale of ore, minerals or other products extracted from the
Property, plus any miscellaneous proceeds (including all net amounts received
from the sale of plant, machinery, equipment or other assets prior to the
cessation of operations, any insurance proceeds not used for the replacement or
repair of lost or damaged assets, compensation for expropriated properties,
government grants; and

        ii.

“Costs” will mean all expenditures, whether current or capital, incurred by or
on behalf of Owner on or in connection with the Property and related to the
exploration, development, and placing of the Property into commercial
production, and all operating, mining, milling, smelting, refining, marketing
and transportation costs, including, without limitation:


   Page A-1 of 4              


--------------------------------------------------------------------------------


  A.

taxes (other than income taxes, except as provided in Clause 4 hereof),
royalties (other than the NPI) and other like charges necessary to maintain the
Property in good standing or otherwise imposed, charged or levied upon the
Property or any production therefrom;

        B.

all monies required for the purchase, installation or construction of buildings,
machinery and equipment;

        C.

interest on money borrowed for one or more of the above enumerated purposes by
the Participants in existence at the time of a payment of the NPI being made, at
such rate as is actually charged to or incurred by such Parties in borrowing
such money, where the Property is charged to the lender as security for the
money borrowed or where the money is borrowed or provided by such Party without
specific recourse to the Property as security, at a rate per annum equal to the
Prime Rate plus two (2%) percent;

        D.

the Operator’s charges for unallocated overhead expenses as permitted in the
Agreement;

        E.

a reasonable amount of funds set aside to cover reclamation costs and other
costs associated with a permanent shut-down of the mining facilities;

        F.

all salaries, remuneration and fringe benefits, costs of all consultants,
shipping expenses, legal expenses, incorporation expenses, and costs associated
with a temporary or permanent shut-down of the mining facilities (to the extent
not already provided for in clause E. hereof);

        G.

all royalty and other payments made to the Underlying Vendors pursuant to the
Underlying Agreement; and

        H.

all other charges and expenses usually made or incurred for a like operation and
accounted for in accordance with generally accepted accounting principles and
including, without limitation and without duplication, all expenditures and
operating costs incurred under the Agreement.


  iii.

For greater certainty, in determining Costs hereunder, outlays of a capital
nature will not be amortized.


3.

Calculation and Payment of NPI

        a.

The NPI will be:

        i.

calculated and paid on a quarterly basis within forty-five (45) days after the
end of each quarter of the calendar year, based on the Net Proceeds for such
quarter;

        ii.

calculated by the Operator if it is the sole Participant, or if there is more
than one Participant, by each Participant as to its respective share of NPI and
each Participant and the Operator will keep separate accounts relating to its
respective operations related to the Property; and


   Page A-2 of 4              


--------------------------------------------------------------------------------


  b.

The NPI will be payable by each Participant responsible for such as follows:

          i.

each payment of NPI will be accompanied by an unaudited statement indicating the
calculation of the NPI hereunder in reasonable detail and the Holder will
receive, within three (3) months of the end of each calendar year, an annual
summary unaudited statement (an “Annual Statement”) showing in reasonable detail
the calculation of the NPI for the last completed calendar year and showing all
credits and deductions added to or deducted from the amount due to the Holder;

          ii.

the Holder will have ninety (90) days from the time of receipt of the Annual
Statement to question the accuracy thereof in writing and, failing such
objection, the Annual Statement will be deemed to be correct and unimpeachable
thereafter;

          iii.

if the Annual Statement is questioned by the Holder, and if such questions
cannot be resolved between the Holder and the Operator or Participant that
prepared the Annual Statement, as the case may be, the Holder will have twelve
(12) months from the time of receipt of the Annual Statement to have such
audited, which will initially be at the expense of the Holder;

          iv.

the audited Annual statement will be final and determinative of the calculation
of the NPI for the audited period and will be binding in the Holder and the
party that prepared the Annual Statement and any overpayment of NPI will be
deducted from future payments of NPI and any underpayment of NPI will be paid to
the Holder forthwith;

          v.

the costs of the audit will be borne by the Holder if the Annual Statement
overstated the NPI or understated the NPI payable by no more than one (2%)
percent and will be borne by the party that prepared the Annual Statement if
such statement understated the NPI payable by greater than one (3%) percent. If
the party that prepared the Annual Statement is obligated to pay for the audit,
it will forthwith reimburse the Holder for any of the audit costs which it has
paid; and

          vi.

the Holder will be entitled to examine, on reasonable notice and during normal
business hours, such books and records as are reasonably necessary to verify the
payment of the NPI to it from time to time, provided however that such
examination will not unreasonably interfere with or hinder the Operator’s or
Owner’s operations or procedures.


4.

Segregation of Property

   

The determination of Net Proceeds hereunder is based on the premise that
production will be developed solely on the Property. Other mining properties may
be incorporated with the Property into a single mining project and the ores or
concentrates pertaining to each may be blended at the time of mining processing
or at any time thereafter, provided however, that the respective mining
properties (including the Property) will bear and have allocated to them their
proportionate part of expenditures relating to the bringing of such single
mining project into commercial production and thereafter operating the same and
will have allocated to them the proportionate part of the revenues realized from
such single operation, all as determined in accordance with generally accepted
accounting principles and from records maintained by the Operator. The Holder
will have the right, during reasonable business hours and upon prior notice to
the Operator and participants, to enter upon the mining properties and to
inspect the plant and procedures followed with respect to allocations made under
this Clause provided that such entry will be at the sole risk and cost of the
Holder. If the parties disagree on the allocation of actual proceeds received
and deduction therefrom, such will be referred to arbitration in accordance with
the terms of the Agreement.


   Page A-3 of 4              


--------------------------------------------------------------------------------


5.

Trading Activities

   

The Owner may but need not engage in Trading Activities which may involve the
possible delivery of base or precious metals mined from the Property. The
parties acknowledge and agree that the Holder shall not be entitled to
participate in the proceeds or be obligated to share in any losses generated by
the Owner’s Trading Activities. If base or precious metals produced from the
Property are actually delivered pursuant to such Trading Activities, the price
of which such metals shall be deemed to have been sold shall be “COMEX” price,
first position, for such metals as quoted by Metals Week (“Handy & Harman NY”),
or an authoritative successor publication agreed upon by the Owner and the
Holder, for the day on which such metal was delivered pursuant to such Trading
Activities.


   Page A-4 of 4              


--------------------------------------------------------------------------------

EXHIBIT B

To that Consulting Agreement Between
Lake Victoria Mining Company, Inc.
and
Misac Noubar Nabighian dated October 7, 2010.

NET SMELTER RETURNS PRODUCTION ROYALTY

ARTICLE 1

DEFINITION OF NET SMELTER RETURNS PRODUCTION ROYALTY

1.1

Net Smelter Returns. The term "Net Smelter Returns" ("NSR") as used in this
Agreement shall mean the net proceeds received by the Company from the sale of
minerals from a Property after deductions for all of the following:

      (a)

Custom smelting costs, treatment charges and penalties including, but without
being limited to, metal losses, penalties for impurities and charges or
deductions for refining, selling, transportation from smelter to refinery and
from refinery to market; provided, however, in the case of heap or dump leaching
operations, all processing and recovery costs incurred by the Company beyond the
point at which the metal being treated is in solution shall be considered as
treatment charges (it being agreed and understood, however, that such processing
and recovery costs shall not include the cost of mining, crushing, dump
preparation, distribution of leach solutions or other mining and preparation
costs up to the point at which the metal goes into solution);

      (b)

Cost of transporting mineral product from the concentrator to a smelter, refiner
or other place of treatment; and

      (c)

Federal production royalties, production taxes, severance taxes and sales,
privilege and other taxes measured by production or the value of production.


1.2

Sales Price. The NSR will be based upon the Sales Price of the specific metals
and commodities as defined below:

      (a)

Refined silver (silver meeting the specifications established for the New York
Silver Price published by Handy & Harman) shall be deemed to have been sold
during the month when it is produced, and the Sales Price thereof shall be
deemed to be an amount calculated by multiplying the number of produced ounces
by the average during the same month of the New York Silver spot price
quotations published by Handy & Harman for one ounce of refined silver;

      (b)

In the case of any minerals other than silver, Sales Price means the amount
calculated by multiplying the number of units of the refined metal or other
mineral product produced during any month by the average of the daily spot
prices during the same month as quoted by the London Metals Exchange for one
unit of that refined metal or mineral product; and


  Page B-1 of 4              


--------------------------------------------------------------------------------

EXHIBIT B

To that Consulting Agreement Between
Lake Victoria Mining Company, Inc.
and
Misac Noubar Nabighian dated October 7, 2010.

  (d)

Sales Price shall be determined as set forth in subparts (a), (b) and (c) above,
irrespective of any actual arrangements for the sale or other disposition of
minerals by the Company, specifically including but not limited to forward
sales, futures trading or commodities options trading, and any other price
hedging, price protection or speculative arrangements involving the possible
delivery of gold, silver or other minerals from a Property. If, for any reason,
published prices for minerals produced from a Property are not available from
the sources set forth above, the parties shall select such other published
commodity exchange, producer, trade publication or other listing as will fairly
reflect the spot price at which sales of such commodities are being effected at
the time of sale by the Company.

ARTICLE 2

PAYMENT PROCEDURES

2.1

Definitions. Words and terms defined in this Agreement to which this Exhibit C
is attached, shall have the same meaning for purposes of this Exhibit C.

    2.2

Computation of Royalty. Each time that minerals mined from a Property are sold
by the Company, the Company shall calculate the Net Smelter Returns ("NSR")
realized by the Company in connection with the sale. The NSR so calculated shall
then be multiplied by .25%. Then the Company shall pay the Consultant the
resulting amount. The Consultant shall have no right whatsoever to take minerals
or royalty "in kind."

    2.3

Treatment and Sale. The Company shall have the right (but not the obligation) to
concentrate, mill, smelt, refine, upgrade or otherwise process or beneficiate
minerals mined from one particular Property, at locations on or off that
particular Property. The Company shall not be liable for any values lost in
processing under sound processing practices and procedures, and no royalty shall
be payable to the Consultant with respect thereto. No production royalty shall
be payable to the Consultant for or with respect to reasonable quantities of
minerals which are not sold by the Company but are used by the Company for
assaying, treatment amenability, metallurgical or other analytical processes or
procedures.

    2.4

Commingling. The Company shall have the right of mixing or commingling, at any
location and either underground or at the surface, any minerals mined from a
Property with any ores, metals, minerals, or mineral products mined from other
lands, provided that the Company shall determine the weight or volume of, sample
and analyze all such ores, metals, minerals and mineral products before the same
are so mixed or commingled.


  Page B-2 of 4              


--------------------------------------------------------------------------------

EXHIBIT B

To that Consulting Agreement Between
Lake Victoria Mining Company, Inc.
and
Misac Noubar Nabighian dated October 7, 2010.

Any such determination of weight or volume, sampling and analysis shall be made
in accordance with sound and generally accepted sampling and analytic practices
and procedures. The weight or volume and the analysis so derived shall be used
as the basis of allocation of production royalties payable to the Consultant
hereunder in the event of a sale by the Company of materials so mixed or
commingled.

    2.5

Statements and Payments. Each production royalty payment due the Consultant
hereunder shall be made within forty-five (45) days after the end of the
calendar quarter during which minerals are sold. Each such payment shall be
accompanied by an itemized statement setting forth all facts and figures
necessary in order to verify the accuracy of the amount of the payment. Each
production royalty payment due the Consultant shall be made by a single check
made payable to a single person or entity or to such other persons or entities
as may be designated in writing by the Consultant as the payees for purposes of
payments due the Consultant under this Agreement. Anything to the contrary in
this Agreement notwithstanding, the Company shall not be in default hereunder
for failure to make any payment the Consultant in timely fashion if the
Consultant fails or refuses to give the Company written notice designating the
persons or entities to be the payees named on each and every check to be sent to
the Consultant by the Company hereunder, and the Company shall have no duty with
respect to the disbursement or application of any payments to the Consultant
after such payments are made in accordance with this Section 2.5.

    2.6

Audit. In accordance with Section 4.5 of the Agreement, the Consultant shall
have a period of ninety (90) days after the receipt by the Consultant of each
royalty statement to give the Company notice of any objection by the Consultant
thereto. If the Consultant fails to object to a particular statement within
ninety (90) days after the receipt by the Consultant thereof then, subject only
to the provisions of Section 2.7 ("Adjustments") of this Exhibit B, the accuracy
of such statement and the amount of any payment transmitted therewith shall be
conclusive with respect to the Consultant. If the Consultant objects to the
accuracy of a particular statement or the amount of the payment transmitted
thereby within ninety (90) days after the statement is received by the
Consultant or the Consultant's representative, a certified public accountant, or
other accounting expert, mutually acceptable to the parties and retained by the
Consultant may promptly audit the Company's relevant books and records at an
office selected by the Company and during the Company's normal business hours.
Any such audit shall be made at the sole expense of the Consultant if the audit
determines that the payment in question was accurate to within two percent (2%).
Any such audit shall be made at the sole expense of the Company if the audit
determines that the payment in question was inaccurate by more than three
percent (3%). In any case, the payment in question shall be adjusted to reflect
the results of the audit.


  Page B-3 of 4              


--------------------------------------------------------------------------------

EXHIBIT B

To that Consulting Agreement Between
Lake Victoria Mining Company, Inc.
and
Misac Noubar Nabighian dated October 7, 2010.

2.7

Adjustments. Any charges, costs or expenses or any adjustments thereto which are
actually made and given to the Company by a purchaser, shipper, processor or
other creditor that were not taken into account in a statement to the Consultant
which accompanied a preceding production royalty payment shall be taken into
account in determining the amount of the next production royalty payment, but no
such charges or adjustments shall otherwise affect the conclusiveness of
preceding statements or payments.


  Page B-4 of 4              


--------------------------------------------------------------------------------

EXHIBIT C

To that Consulting Agreement Between
Lake Victoria Mining Company, Inc.
 and
Misac Noubar Nabighian dated October 7, 2010

Disputes to be Resolved by Arbitration. All disputes between the parties, their
successors and assigns, arising under this Agreement, which the parties are
unable to resolve within thirty (30) days, shall:

          (a)      First be referred for resolution to the president of the
Company and the Consultant after a written request (notice) by either party. If
the referral to the president is unsuccessful in resolving the dispute within
thirty (30) days or such extended period as the parties may mutually agree, then
either party may:

          (b)      Refer the dispute, controversy or claim for mediation or
conciliation by a mediator/conciliator mutually agreed to by the parties within
fifteen (15) days after a written request (notice) by either party. If the
parties are unable to agree on a mediator, they shall be deemed to have waived
their right to mediation. If the mediation or conciliation is unsuccessful in
resolving the dispute within thirty (30) days or such extended period as the
parties may mutually agree, then either party may at any time thereafter:

          (c)      Refer the dispute, controversy or claim for settlement by
arbitration by written demand of any party. To demand arbitration, any party
(the "demanding party") shall give written notice to the other party (the
"responding party"). Such notice shall specify the nature of the issues in
dispute, the monetary amount involved, and the remedy requested. Within twenty
(20) days, of the receipt of the notice, the responding party shall answer the
demand in writing, specifying the issues that party disputes. Unless the parties
mutually agree on one arbitrator, each party shall select one qualified
arbitrator within ten (10) days of the responding party's answer. Each of the
arbitrators shall be a disinterested person that is qualified by education and
experience to hear and determine the issues to be arbitrated. The arbitrators so
chosen shall select a neutral arbitrator within ten (10) days of their
selection. If the named arbitrators cannot agree on a neutral arbitrator, the
arbitrators shall make application to any court of competent jurisdiction in the
State of Colorado with a copy to both parties requesting that the court select
and appoint the third arbitrator. The court's decision shall be final and
binding on the parties. If either party does not name an arbitrator, the
arbitrator named by the other party shall serve as the sole arbitrator.
Immediately upon appointment of the third arbitrator, each party shall present
in writing to the panel of three arbitrators (with a copy to the other party)
their statement of the issues in dispute. Any questions of whether a dispute
should be arbitrated under this Section/Exhibit shall be decided by the
arbitrators. The arbitrators, as soon as possible, but not more than thirty (30)
days after their appointment, shall meet in the Denver, Colorado metro area at a
time and place reasonably convenient for the parties after giving each party at
least fifteen (15) days notice. The arbitration hearing shall be conducted in
accordance with the Colorado Uniform Arbitration Act in accordance with the
Commercial Arbitration Rules of the American Arbitration Association, as
amended, but the parties do not intend that the arbitration process be
administered by the American Arbitration Association.

  Page C-1 of 2              


--------------------------------------------------------------------------------

That is, the parties shall have the right to perform the arbitration in a
private, informal manner by a mutually acceptable party who shall be independent
from, but shall use and follow the Commercial Arbitration Rules of, the American
Arbitration Association as a guide for the conduct of the arbitration procedure.
In the event of a conflict between the provisions of this Agreement and the
provisions of the Arbitration Act and Commercial Arbitration Rules and
procedures, the provisions of this Agreement shall prevail. The failure of a
party to appear at the hearing shall not operate as a default. The attendance of
all arbitrators shall not be required at all hearings. Actions of the
arbitrators shall be by majority vote. After hearing the parties in regard to
the matter or matters in dispute, taking such evidence and making such other
investigation as justice requires and as the arbitrators deem necessary, they
shall decide all issues submitted to them within fifteen (15) business days
thereafter and serve a written and signed copy of the award upon each party.
Such award shall be final and binding on the parties, and confirmation thereon
may be applied for in any court of competent jurisdiction by any party. If the
parties settle the dispute in the course of the arbitration, such settlement
shall be approved by the arbitrator on the request of either party and become
the award. Information shall be obtained in accordance with the rules of
discovery under Colorado District Court Rules of Civil Procedure and, if
information is required, sufficient time shall be allowed for a party to obtain
said information. Fees and expenses of the arbitration shall be shared equally
by the parties. Each party shall bear its own attorney's fees.

          (d)      Except as expressly provided herein and except for an action
seeking injunctive or other equitable relief to enforce the provisions of this
Agreement, no action may be brought in any court of law and EACH OF THE PARTIES
WAIVES ANY RIGHTS THAT IT MAY HAVE TO BRING A CAUSE OF ACTION IN ANY COURT OR IN
ANY PROCEEDING INVOLVING A JURY TO THE MAXIMUM EXTENT PERMITTED BY LAW.

  Page C-2 of 2              


--------------------------------------------------------------------------------